Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-7, 9-17 and 19-25 are objected to because of the following informalities:

Claims 2-7, 9-17 and 19-25, line 1 of each claim, the examiner suggests rewriting “The device” to --The acoustic resonator device-- to provide consistency in the claim language.

Claim 11, lines 2-3, the examiner suggests rewriting “the worst-case expected misregistration” to --a worst-case expected misregistration-- since this is the first instance of such recitation. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (USPAT 2013/0234805 A1).

In regards to claim 1, Takahashi teaches in Figs. 1 and Annotated Fig. 2 below, an acoustic resonator device (100) comprising: 
A substrate having a surface (Fig. 1, combination of layer 101 and bonding layer 102); 
A single-crystal piezoelectric plate (Figs. 1 and 2: 103, see Paragraph [0068] which discloses that the piezoelectric plate is made from a single crystal Lithium Niobate, LiNbO3) having front/top and back/bottom surfaces, the back surface attached to the surface of the substrate except for a portion of the piezoelectric plate forming a diaphragm (portion of piezoelectric plate suspended over the substrate) spanning a cavity (Figs 1 and 2: 105) in the substrate; and
An interdigital transducer (IDT) (Figs 1 and 2: 104) formed on the front surface of the piezoelectric plate, the IDT based on Annotated Fig. 2 including: 
A first lead out electrode/busbar (Annotated Element A) and a second lead out electrode/busbar (Annotated Element B) disposed on respective portions of the piezoelectric plate other than the diaphragm (i.e. based on Annotated Fig. 2, the busbars, Annotated Elements A and B, are substantially disposed on the piezoelectric layer 103 and only a small portion located over the air cavity 105, thus they have a portion located in a location “other than the diaphragm”), a first set of elongate fingers (Annotated Element C) extending from the first bus bar (Annotated Element A) onto the diaphragm (located in cavity 105), a second set of elongate fingers (Annotated Element D) extending from the second bus bar (Annotated Element B) onto the diaphragm, the second set of elongate fingers interleaved with the first set of elongate fingers. 

    PNG
    media_image1.png
    710
    747
    media_image1.png
    Greyscale

In regards to claim 8, Takahashi teaches in Figs. 1 and Annotated Fig. 2 above, an acoustic resonator device (100) comprising: 
A substrate having a surface (Fig. 1, combination of layer 101 and bonding layer 102); 
A single-crystal piezoelectric plate (Figs. 1 and 2: 103, see Paragraph [0068] which discloses that the piezoelectric plate is made from a single crystal Lithium Niobate, LiNbO3) having front/top and back/bottom surfaces, the back surface attached to the surface of the substrate except for a portion of the piezoelectric plate forming a diaphragm (portion of piezoelectric plate suspended over the substrate) spanning a cavity (Figs 1 and 2: 105) in the substrate; and
A first conductor layer (Figs 1 and 2: IDT 104) formed on the front surface of the piezoelectric plate, the IDT based on Annotated Fig. 2 including: 
A first lead out electrode/busbar (Annotated Element A) and a second lead out electrode/busbar (Annotated Element B), a first set of elongate fingers (Annotated Element C) extending from the first bus bar (Annotated Element A) onto the diaphragm (located in cavity 105), a second set of elongate fingers (Annotated Element D) extending from the second bus bar (Annotated Element B) onto the diaphragm, the second set of elongate fingers interleaved with the first set of elongate finger, and wherein the first and second busbar are not on the diaphragm (i.e. based on Annotated Fig. 2, the busbars, Annotated Elements A and B, are substantially disposed on the piezoelectric layer 103 and only a small portion located over the air cavity 105, thus the busbars have a portion that are “not on the diaphragm”). 

In regards to claim 9, based on annotated Fig. 2 above, a first distance, parallel to the front surface of the piezoelectric plate, from an edge (Annotated Edge E1) of the first busbar proximate the cavity to an edge (outline of 105) of the cavity proximate the first busbar is greater than zero, and a second distance, parallel to the front surface of the piezoelectric plate, from an edge of the second busbar (Annotated Edge E2) proximate the cavity to an edge of the cavity (outline of 105) proximate the second busbar is greater than zero

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (USPAT 2013/0234805 A1) in view of Noto (US2002/0153970 A1).

	As disclosed above, Takahashi teaches the claimed invention as recited in claims 1 and 8. Takahashi does not teach in regards to claims 2 and 12, a first set of dummy fingers extending from the first busbar onto the diaphragm, each of the first set of dummy fingers aligned with a corresponding one of the second set of elongate fingers; and a second set of dummy fingers extending from the second busbar onto the diaphragm, each of the second set of dummy fingers aligned with a corresponding one of the first set of elongate fingers.

	Noto teaches in Fig. 3 an acoustic wave device comprising an IDT electrode (3) having a first set of dummy fingers (upper 33) extending from a first busbar (upper busbar 31), each of the first set of dummy fingers aligned with a corresponding one of a second set of elongate fingers (fingers 32 connected to lower busbar 31), and a second set of dummy fingers (lower 33) extending from the second busbar (lower busbar 31), each of the second set of dummy fingers aligned with a corresponding one of the first set of elongate fingers (fingers 32 connected to the upper busbar 31). Noto teaches in Paragraph [0053], that having an IDT electrode with dummy finger provides the benefit of improving the frequency response of the device, versus an IDT having no dummy finger (See Related Fig. 1, which shows an IDT electrode with no dummy fingers).

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Takahashi and have added dummy fingers to the IDT electrode as disclosed by Noto (See Fig. 2) because such a modification would have provided the benefit of improving the frequency response of the acoustic resonator as taught by Noto (See Paragraph [0053]). As an obvious consequence of the modification, the combination will comprise a first set of dummy fingers extending from the first busbar onto the diaphragm, each of the first set of dummy fingers aligned with a corresponding one of the second set of elongate fingers, and a second set of dummy fingers extending from the second busbar onto the diaphragm, each of the second set of dummy fingers aligned with a corresponding one of the first set of elongate fingers.

	In regards to claim 18, Takahashi teaches in Figs. 1 and Annotated Fig. 2 above, an acoustic resonator device (100) comprising: 
A substrate having a surface (Fig. 1, combination of layer 101 and bonding layer 102); 
A single-crystal piezoelectric plate (Figs. 1 and 2: 103, see Paragraph [0068] which discloses that the piezoelectric plate is made from a single crystal Lithium Niobate, LiNbO3) having front/top and back/bottom surfaces, the back surface attached to the surface of the substrate except for a portion of the piezoelectric plate forming a diaphragm (portion of piezoelectric plate suspended over the substrate) spanning a cavity (Figs 1 and 2: 105) in the substrate; and
An interdigital transducer (IDT) (Figs 1 and 2: 104) formed on the front surface of the piezoelectric plate, the IDT based on Annotated Fig. 2 including: 
A first lead out electrode/busbar (Annotated Element A) and a second lead out electrode/busbar (Annotated Element B), a first set of elongate fingers (Annotated Element C) extending from the first bus bar (Annotated Element A) onto the diaphragm (located in cavity 105), a second set of elongate fingers (Annotated Element D) extending from the second bus bar (Annotated Element B) onto the diaphragm, the second set of elongate fingers interleaved with the first set of elongate fingers.

Takahashi does not teach in regards to claim 18, a first set of dummy fingers extending from the first busbar onto the diaphragm, each of the first set of dummy fingers aligned with a corresponding one of the second set of elongate fingers; and a second set of dummy fingers extending from the second busbar onto the diaphragm, each of the second set of dummy fingers aligned with a corresponding one of the first set of elongate fingers.

	Noto teaches in Fig. 3 an acoustic wave device comprising an IDT electrode (3) having a first set of dummy fingers (upper 33) extending from a first busbar (upper busbar 31), each of the first set of dummy fingers aligned with a corresponding one of a second set of elongate fingers (fingers 32 connected to lower busbar 31), and a second set of dummy fingers (lower 33) extending from the second busbar (lower busbar 31), each of the second set of dummy fingers aligned with a corresponding one of the first set of elongate fingers (fingers 32 connected to the upper busbar 31). Noto teaches in Paragraph [0053], that having an IDT electrode with dummy finger provides the benefit of improving the frequency response of the device, versus an IDT having no dummy finger (See Related Fig. 1, which shows an IDT electrode with no dummy fingers).

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Takahashi and have added dummy fingers to the IDT electrode as disclosed by Noto (See Fig. 2) because such a modification would have provided the benefit of improving the frequency response of the acoustic resonator as taught by Noto (See Paragraph [0053]). As an obvious consequence of the modification, the combination will comprise a first set of dummy fingers extending from the first busbar onto the diaphragm, each of the first set of dummy fingers aligned with a corresponding one of the second set of elongate fingers, and a second set of dummy fingers extending from the second busbar onto the diaphragm, each of the second set of dummy fingers aligned with a corresponding one of the first set of elongate fingers.

In regards to claim 19, Takahashi teaches that the first and second busbar are not on the diaphragm (i.e. based on Annotated Fig. 2 above, the busbars, Annotated Elements A and B, are substantially disposed on the piezoelectric layer 103 and only a small portion located over the air cavity 105, thus the busbars have a portion that are “not on the diaphragm”).

In regards to claim 20, Takahashi does not teach, wherein the first and second sets of dummy fingers are shorter than the first and second sets of elongate fingers.

However, as a consequence of the combination of Takahashi and Noto of claim 18 above, the first and second sets of dummy fingers will be shorter in length than the first and second sets of elongate fingers. 

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (USPAT 2013/0234805 A1) in view of Tanaka et al. (US2010/0117483 A1).

As disclosed above, Takahashi teaches the claimed invention as recited in claims 1 and 8. Takahashi does not teach: in regards to claims 3 and 13, a second conductor level formed over the front surface of the piezoelectric plate, the second conductor level covering at least portions of the first and second busbars; and in regards to claims 4 and 14, wherein the second conductor level covers substantially all of the first and second busbars.

Tanaka et al. teaches in Fig. 2 an acoustic wave device comprising an IDT electrode (21). Based on related Fig. 1, the IDT electrode comprises a busbar (16) having a multi-layer connection structure (31) which is located over a top/front surface of a piezoelectric layer (2) and covers a substantial top surface of the busbar, the connection structure being connected to an external solder bump.

Note that both Takahashi and Tanaka et al. show alternative external connection type, in which Takahashi uses a flat mounting pad (Fig. 2: 108) connected to edge portions of the busbars, and Tanaka et al. uses a multi-layer connection structure having a connection structure which cover the top surface of the busbar.

At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Takahashi and have replaced the mounting pads of Takahashi that are connected to the IDT busbars with the multi-layer connection structure of Tanaka et al. (see Fig. 2) because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a connection electrode that able to perform the same function. As an obvious consequence of the modification, a second conductor level (multi-layer connection electrode located on the busbars, covering a substantial top surface of the busbar) will be located/formed over the front/top surface of the piezoelectric plate.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (USPAT 2013/0234805 A1) and Noto (US2002/0153970 A1) as applied to claim 18 above, and further in view of Tanaka et al. (US2010/0117483 A1).

As disclosed above, the combination of Takahashi and Noto teaches the claimed invention as recited in claim 18. Takahashi does not teach: in regards to claim 21, a second conductor level formed over the front surface of the piezoelectric plate, the second conductor level covering at least portions of the first and second busbars; and in regards to claim 22, wherein the second conductor level covers substantially all of the first and second busbars.

Tanaka et al. teaches in Fig. 2 an acoustic wave device comprising an IDT electrode (21). Based on related Fig. 1, the IDT electrode comprises a busbar (16) having a multi-layer connection structure (31) which is located over a top/front surface of a piezoelectric layer (2) and covers a substantial top surface of the busbar, the connection structure being connected to an external solder bump.

Note that both Takahashi and Tanaka et al. show alternative external connection type, in which Takahashi uses a flat mounting pad (Fig. 2: 108) connected to edge portions of the busbars, and Tanaka et al. uses a multi-layer connection structure having a connection structure which cover the top surface of the busbar.

At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the combination of Takahashi and Noto and have replaced the mounting pads of the combination that are connected to the IDT busbars with the multi-layer connection structure of Tanaka et al. (see Fig. 2) because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a connection electrode that able to perform the same function. As an obvious consequence of the modification, a second conductor level (multi-layer connection electrode located on the busbars, covering a substantial top surface of the busbar) will be located/formed over the front/top surface of the piezoelectric plate.

Allowable Subject Matter

Claims 5-7, 10, 11, 15-17 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843